 

Exhibit 10.42

EXECUTION VERSION

 

CONFIDENTIAL SETTLEMENT COMMUNICATION

SUBJECT TO DELAWARE RULE OF EVIDENCE 408

 

Term Sheet (“Term Sheet”)

 

The following represent terms with respect to a compromise and settlement (the
“Settlement”) of the claims (and any unasserted counterclaims arising out of or
relating to the Purchase Agreement (as defined below)) in the action captioned
American Realty Capital Properties, Inc. and ARC Properties Operating
Partnership, L.P. v. RCS Capital Corporation, C.A. No. 10339-VCG, which is
currently pending in the Court of Chancery of the State of Delaware (the
“Court”) (the “Delaware Litigation”). American Realty Capital Properties, Inc.
and ARC Properties Operating Partnership, L.P. (together, “ARCP”) and RCS
Capital Corporation (“RCAP”) will each be referred to herein as a “Party” and
together as the “Parties.”

 

Settlement Background

The Parties agree to resolve their disputes related to the Equity Purchase
Agreement, dated as of September 30, 2014, between and among ARCP and RCAP
pursuant to which RCAP agreed to purchase all of ARCP’s outstanding equity
interests in each of Cole Capital Partners, LLC and Cole Capital Advisors, Inc.
(together with their subsidiaries, the “Acquired Companies”) (the “Purchase
Agreement”), including any and all claims by any Party that were or could have
been asserted in the Delaware Litigation with respect to, arising under or
relating to the Purchase Agreement.     Economic Terms The Parties agree to
settle their disputes relating to the Purchase Agreement and the Delaware
Litigation based on the following transfers and payments:      

a.     Payment to ARCP of $42.7 million in cash, consisting of the $10 million
Initial Closing Consideration (as defined in the Purchase Agreement) plus the
payment by RCAP within seven (7) business days of execution of this binding Term
Sheet of an additional $32.7 million in cash;

 

b.     Delivery by RCAP to ARCP within seven (7) business days of the execution
of this binding Term Sheet of an unsecured promissory note substantially in the
form attached hereto as Exhibit A (the “Promissory Note”).

 

c.     Release of ARCP from its obligation to pay $2 million (or any other
payment whatsoever) to RCAP or any of its affiliates in respect of structuring
services provided by Realty Capital Securities, LLC to ARCP in connection with
ARCP’s May 28, 2014 equity offering.

 

 

 

 

CONFIDENTIAL SETTLEMENT COMMUNICATION

SUBJECT TO DELAWARE RULE OF EVIDENCE 408

 

Non-Economic Terms The settlement described in this Term Sheet shall be
documented in a settlement agreement (the “Settlement Agreement”) consistent
with the terms and provisions of this binding Term Sheet and negotiated in good
faith by the Parties.  From and after the date of execution of this binding Term
Sheet by all Parties, the Parties shall be obligated to proceed in good faith
and as expeditiously as possible to negotiate, finalize, execute and deliver the
Settlement Agreement and any ancillary documents contemplated to be executed and
delivered in connection therewith, including but not limited to an appropriate
order dismissing the Delaware Litigation with prejudice.  Notwithstanding the
foregoing, this binding Term Sheet is itself a binding agreement between the
Parties.  Subject to the economic terms described above, the Parties agree, and
the Settlement Agreement will contain language reflecting the Parties’
agreement, that:

 

 

·      ARCP and RCAP acknowledge and agree that the Purchase Agreement and any
other documents and certificates entered into in connection therewith or
contemplated thereby (including, without limitation, the Interim Sub-Advisory
Agreements, the Wholesaling Agreements, the Employee Leasing Agreement, the Side
Letter, the Investment Opportunity Allocation Agreement, the Sub-Advisory
Agreements, the Registration Rights Agreement, the Non-Competition and
Exclusivity Agreement, the Services Agreement and the CCP Assignment and
Assumption Agreement) shall terminate, become null and void and have no effect
as of the respective dates any such agreements, documents or certificates were
entered into by the Parties.

 

·      ARCP and RCAP will work together in good faith promptly to identify,
settle and terminate, unwind or otherwise discontinue any and all contracts,
agreements or other understandings between or among the Parties and any of their
respective subsidiaries; provided, however, that the Parties agree to review and
preserve any terms of such agreements relating to accessing, preserving and
safeguarding information that a Party in good faith believes may be necessary
and essential to such Party’s business. For the avoidance of doubt, the Parties
agree that any payments due and owing between ARCP (and its subsidiaries) and
RCAP (and its subsidiaries) shall be netted and only the net amount due or owing
to one Party or the other shall be paid within seven (7) business days of the
Parties’ good faith agreement as to the complete schedule of contracts,
agreements or other understandings to be settled and terminated, unwound or
otherwise discontinued pursuant to the Settlement Agreement.

 

 



2

 

 

CONFIDENTIAL SETTLEMENT COMMUNICATION

SUBJECT TO DELAWARE RULE OF EVIDENCE 408

 

 

·      Effective upon the receipt by ARCP of both the payment by RCAP of $32.7
million and the Promissory Note, ARCP and its subsidiaries shall release all
claims against RCAP and its subsidiaries, officers, directors and employees
(solely in their capacity as officers, directors and employees of RCAP) that
were or could have been asserted in the Delaware Litigation with respect to, or
arising from, or related to the Purchase Agreement and the documents and
transactions contemplated thereby.

 

·      Effective upon the receipt by ARCP of both the payment by RCAP of $32.7
million and the Promissory Note, RCAP and its subsidiaries shall release all
claims against ARCP and its subsidiaries, officers, directors and employees
(solely in their capacity as officers, directors and employees of ARCP) that
were or could have been asserted in the Delaware Litigation with respect to,
arising from, or related to the Purchase Agreement and the documents and
transactions contemplated thereby.

 

·     ARCP shall discontinue and dismiss with prejudice all claims asserted
against RCAP in the Delaware Litigation within one (1) business day of receipt
by ARCP of both the payment by RCAP of $32.7 million and the Promissory Note.

 

·      No Party admits to or concedes liability of any kind.

 

·      The terms of the Settlement shall be subject to a confidentiality
agreement prohibiting any Party from disclosing any of the terms to any person
(including but not limited to any proposed assignee of the Promissory Note)
except as a Party reasonably believes is required by law or the rules of any
stock exchange, or with the prior written consent of the other Party; provided,
however, that promptly following the execution of this Term Sheet, ARCP and RCAP
shall separately announce the Settlement and the discontinuation of the Delaware
Litigation by means of separate press releases in forms to be agreed upon by the
Parties in good faith, with approval by either Party not to be unreasonably
withheld (the “Press Releases”). Neither Party shall make or cause to be made
any public announcement or statement with respect to the subject of the
Settlement or the discontinuation of the Delaware Litigation that is contrary
to, or inconsistent with, the statements made in the Press Releases, except as
required by law or the rules of any stock exchange or with the prior written
consent of the other Party. Nor shall either Party make or cause to be made any
statement with respect to the subject of the Purchase Agreement, the Settlement
or the discontinuation of the Delaware Litigation that is disparaging of the
other Party or any of its subsidiaries, directors, officers or employees, or its
or their reputation, in any way or which would reasonably be expected to lead to
unwanted or unfavorable publicity. Nothing herein shall prevent a Party from
making any truthful statement, including in connection with any legal proceeding
or investigation by any governmental authority.

 

3

 

 

CONFIDENTIAL SETTLEMENT COMMUNICATION

SUBJECT TO DELAWARE RULE OF EVIDENCE 408

 

  ·      Standard representations and warranties concerning authorization to
enter into the agreement, non-reliance on representations outside the agreement,
waiver of fraudulent inducement claims.       ·      Each Party agrees to pay
its own costs and expenses, including, without limitation, any attorneys’ fees
incurred in connection with the Delaware Litigation and the Settlement.      
The parties agree that the Delaware Court of Chancery shall retain jurisdiction
over the parties to enforce the terms of this Term Sheet and any Settlement
Agreement entered pursuant thereto and to enter such other relief as the Court
deems appropriate.     Miscellaneous

Upon execution of the Term Sheet, the Parties shall jointly notify the Court
that the parties have reached a settlement, agreed on the Term Sheet and are
working to execute the Settlement Agreement.

 

In the event that a Party does not perform its obligations under this Term
Sheet, the other Party shall be entitled to recover from such non-performing
Party, and shall be indemnified by such non-performing Party for any and all
expenses (including reasonable attorneys’ fees and expenses) incurred by the
Party seeking to enforce its rights hereunder.

    Governing Law This binding Term Sheet, the Settlement Agreement and any and
all other documents to be executed and delivered in connection therewith (except
for the Promissory Note) shall be governed by the laws of the State of Delaware
without regard to the principles of conflicts of laws.

 

4

 

 

CONFIDENTIAL SETTLEMENT COMMUNICATION

SUBJECT TO DELAWARE RULE OF EVIDENCE 408

 

Counterparts;

Facsimile or PDF

Execution

This Term Sheet may be executed in any number of counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same instrument. Signatures delivered by facsimile or by email in PDF format
shall constitute originals for all purposes.

 

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 

5

 

 

CONFIDENTIAL SETTLEMENT COMMUNICATION

SUBJECT TO DELAWARE RULE OF EVIDENCE 408

 

RCS CAPITAL CORPORATION

 

By: /s/ Edward M. Weil, Jr.         Name: Edward M. Weil, Jr.         Title:
Chief Executive Officer         Date: 12/3/2014  

 

AMERICAN REALTY CAPITAL PROPERTIES, INC.

 

By: /s/ David Kay         Name: David Kay         Title: Chief Executive Officer
        Date: 12/3/2014   

 

ARC PROPERTIES OPERATING PARTNERSHIP, L.P.

 

By: American Realty Capital Properties, Inc., its General Partner

 

By: /s/ David Kay         Name: David Kay         Title: Chief Executive Officer
        Date: 12/3/2014   

 

6

 

 

 

EXHIBIT A

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), AND MAY NOT BE OFFERED OR SOLD UNLESS REGISTERED
PURSUANT TO THE SECURITIES ACT OR UNLESS AN EXEMPTION FROM SUCH REGISTRATION IS
AVAILABLE.

 

UNSECURED PROMISSORY NOTE

 

No. 1

  New York, NY $15,300,000 December ___, 2014

 

RCS CAPITAL CORPORATION

 

FOR VALUE RECEIVED, and subject to the terms and conditions set forth herein,
RCS Capital Corporation, a Delaware corporation (the “Issuer”), hereby promises
to pay to the order of ARC Properties Operating Partnership, L.P., a Delaware
limited partnership (the “Initial Holder”), or his, her or its registered
assigns the aggregate principal amount of Fifteen Million Three Hundred Thousand
Dollars ($15,300,000) to be paid in such amounts and on each payment date as set
forth herein, in each case together with all accrued and unpaid interest thereon
as provided herein. The indebtedness evidenced by this Note (as defined below)
shall constitute unsecured indebtedness of the Issuer.

 

1.Definitions. Capitalized terms used herein shall have the meanings set forth
in this Section 1.

 

“Affiliate” shall mean, when used with respect to a specific Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.

 

“Applicable Rate” means 8.00% per annum.

 

“Bankruptcy Code” means the provisions of Title 11 of the United States Code, 11
U.S.C. § 101 et seq., as now or hereafter in effect or any successor thereto.

 

“beneficial owner” and the related terms “beneficially owned” and “beneficially
own” shall have the meaning as defined in Rule 13d-3 under the Exchange Act.

 

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by Law to close.

 

“Change of Control” shall be deemed to have occurred if any of the following
occurs:

 

a)any Person or “group,” other than the holder of Class B Common Stock as of the
date hereof, any of its members, and/or any of their Affiliates, is or becomes
the “beneficial owner,” directly or indirectly, of securities of the Issuer
representing 50% or more of (i) the combined voting power of all the outstanding
securities of the Issuer or (ii) the economic interest of all the outstanding
equity securities of the Issuer, voting or otherwise; or

 

 

 

 

b)(i)  the Issuer or any of its subsidiaries consolidates with, or merges with
or into, another Person or “group” (other than a consolidation or merger of the
Issuer into the holder of Class B Common Stock as of the date hereof, any of its
members and/or any of their Affiliates so long as (x) the Issuer is the
surviving entity thereof or (y) the surviving entity expressly assumes the
obligations of the Issuer under this Note by operation of law or otherwise),
(ii) the Issuer sells, assigns, conveys, transfers, leases or otherwise disposes
of all or substantially all of the Issuer’s and/or its subsidiaries’ assets to
another Person or “group” or (iii) any Person consolidates with, or merges with
or into, the Issuer or any of its subsidiaries (other than a consolidation or
merger of the holder of Class B Common Stock as of the date hereof, any of its
members and/or any of their Affiliates with or into the Issuer or any of its
subsidiaries so long as if the Issuer is a constituent to such consolidation or
merger (x) the Issuer is the surviving entity thereof or (y) the surviving
entity expressly assumes the obligations of the Issuer under this Note by
operation of law or otherwise), in each case, other than pursuant to a
transaction in which (x) the Persons that “beneficially owned,” directly or
indirectly, securities of the Issuer, immediately prior to such transaction
“beneficially own,” directly or indirectly, immediately after giving effect to
such transaction outstanding securities of the continuing or surviving or
transferee Person (or any parent thereof) representing 50% or more of the
combined voting power of all the outstanding securities of such Person and (y)
the Persons that “beneficially owned,” directly or indirectly, equity securities
of the Issuer, immediately prior to such transaction “beneficially own,”
directly or indirectly, immediately after giving effect to such transaction
outstanding equity securities of the continuing or surviving or transferee
Person (or any parent thereof) representing 50% or more of the economic interest
of all the outstanding equity securities of such Person; or

 

c)a transaction, or series of related transactions, in which the holder of Class
B Common Stock as of the date hereof or any of its members, and/or any of their
Affiliates ceases to “beneficial own,” directly or indirectly, securities
representing 50% or more of the combined voting power of all the outstanding
securities of Issuer; or

 

d)at any time prior to the Maturity Date, a majority of the members of the board
of directors of the Issuer cease for any reason (other than due to death,
disability or compliance with any policy adopted by the board of directors of
the Issuer regarding mandatory retirement age) to be Incumbent Directors;

 

provided, however, that the exercise by the Issuer of its right to repurchase
the issued and outstanding share of the Class B Common Stock shall not
constitute, or be deemed to give rise to, a Change of Control.

 

“Change of Control Payment Date” has the meaning set forth in Section 3.3.

 

2

 

 

“Class B Common Stock” means the Class B common stock of the Issuer, par value
$0.001 per share.

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

 

“Default” means any of the events specified in Section 7 which constitutes an
Event of Default or which, upon the giving of notice, the lapse of time, or both
pursuant to Section 7, would, unless cured or waived, become an Event of
Default.

 

“Default Rate” means, at any time, the Applicable Rate plus 2.0%.

 

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended and the rules and regulations thereunder.

 

“Event of Default” has the meaning set forth in Section 7.

 

“Governmental Authority” means the government of any nation or any political
subdivision thereof, whether at the national, state, territorial, provincial,
municipal or any other level, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of, or pertaining to, government (including any supranational bodies such as the
European Union or the European Central Bank).

 

“group” shall have the meaning as defined in Section 13(d)(3) of the Exchange
Act.

 

“Holder” means the Initial Holder and each subsequent holder of the Note
registered in the Note Register.

 

“Incumbent Directors” shall mean (i) any of Nicholas S. Schorsch, Mark Auerbach,
Jeffrey J. Brown, Peter M. Budko, William M. Kahane, C. Thomas McMillen, Michael
Weil and Doug Wood and (ii) any director whose election, or nomination for
election by the Issuer’s stockholders, was approved by a vote of at least a
majority of the then Incumbent Directors.

 

“Initial Holder” has the meaning set forth in the introductory paragraph.

 

“Interest Payment Date” means the last day of each calendar month; provided that
if any such day is not a Business Day, then the applicable Interest Payment Date
shall be the immediately preceding Business Day.

 

“Issuer” has the meaning set forth in the introductory paragraph.

 

“Issue Date” means December [·], 2014.

 

“Law” as to any Person, means any law (including common law), statute,
ordinance, treaty, rule, regulation, policy or requirement of any Governmental
Authority and authoritative interpretations thereon, whether now or hereafter in
effect, in each case, applicable to or binding on such Person or any of its
properties or to which such Person or any of its properties is subject.

 

3

 

 

“Mandatory Change of Control Offer” has the meaning given that term in
Section 3.3.

 

“Maturity Date” means the earlier of (a) March 31, 2017 and (b) the date on
which all amounts under this Note shall become due and payable pursuant to
Section 8.

 

“Note” means this unsecured promissory note issued by the Issuer in an aggregate
principal amount of Fifteen Million Three Hundred Thousand Dollars
($15,300,000).

 

“Note Register” has the meaning set forth in Section 5.1(a).

 

“Optional Redemption Price” the meaning set forth in Section 3.2.

 

“Parties” or “Party” has the meaning set forth in the introductory paragraph.

 

“Person” means any individual, corporation, limited liability company, trust,
joint venture, association, company, limited or general partnership,
unincorporated organization, Governmental Authority or other entity.

 

“Record Date” means, with respect to any Interest Payment Date, the date that is
fifteen days earlier (whether or not such day is a Business Day) of the
applicable Interest Payment Date.

 

“Redemption Date” has the meaning set forth in Section 3.2.

 

“Redemption Notice” has the meaning set forth in Section 3.4(a).

 

“Securities Act” has the meaning set forth in the securities legend.

 

“Solvent” means, with respect to any Person, that as of the date of
determination, such Person is “solvent” within the meaning given that term and
similar terms under the Bankruptcy Code and other applicable laws relating to
fraudulent transfers and conveyances.

 

“Stock” shall mean all shares, options, warrants, general or limited partnership
interests or other equivalents (regardless of how designated) of or in a
corporation, partnership or equivalent entity whether voting or nonvoting,
including common stock, preferred stock or any other “equity security” (as such
term is defined in Rule 3a11-1 of the General Rules and Regulations promulgated
by the Securities and Exchange Commission under the Exchange Act).

 

“Subsidiary” shall mean, with respect to any Person, (a) any corporation of
which an aggregate of more than fifty percent (50%) of the outstanding Stock
having ordinary voting power to elect a majority of the board of directors of
such corporation (irrespective of whether, at the time, Stock of any other class
or classes of such corporation shall have or might have voting power by reason
of the happening of any contingency) is at the time, directly or indirectly,
owned legally or beneficially by such Person and/or one or more Subsidiaries of
such Person, or with respect to which any such Person has the right to vote or
designate the vote of fifty percent (50%) or more of such Stock whether by
proxy, agreement, operation of law or otherwise, and (b) any partnership or
limited liability company in which such Person and/or one or more Subsidiaries
of such Person shall have an interest (whether in the form of voting or
participation in profits or capital contribution) of more than fifty percent
(50%) or of which any such Person is a general partner or may exercise the
powers of a general partner.

 

4

 

 

“Taxes” has the meaning set forth in Section 9(a).

 

2.Issuance of this Note. This Note is a general obligation of the Issuer.

 

3.Payment Dates; Redemption.

 

3.1     Payment Dates. The Issuer shall pay to the Holder a principal amount of
this Note equal to (a) $7,650,000, which amount shall be due and payable on
March 31, 2016, (b) $3,825,000, which amount shall be due and payable on
September 30, 2016 and (c) $3,825,000, which amount shall be due and payable on
the Maturity Date, together in each case, with all accrued and unpaid interest
thereon. All other amounts payable under this Note, to the extent not paid prior
thereto, shall become due and payable on the Maturity Date.

 

3.2     Optional Redemption. This Note shall be redeemable, in whole or in part,
at any time after December 31, 2014 at the option of the Issuer at a redemption
price equal to 100% of the outstanding principal amount of this Note to be
redeemed plus all accrued and unpaid interest thereon to the date of redemption
(the “Optional Redemption Price”). The Issuer shall give the Holder written
notice of any redemption pursuant to this Section 3.2 at least five (5) Business
Days prior to the date of redemption. The notice shall state the redemption
date, which shall be a Business Day (the “Redemption Date”), the Optional
Redemption Price (and include a reasonably detailed calculation thereof) and, in
accordance with Section 5.3(a), the manner and place of payment. Any notice of
redemption given by the Issuer pursuant to this Section 3.2 shall be irrevocable
and shall obligate the Issuer to pay the Optional Redemption Price on the
Redemption Date.

 

3.3     Mandatory Redemption. Not later than 1:00 p.m. (New York time), at least
twenty (20) days prior to the occurrence of a Change of Control, the Issuer
shall make an offer to redeem this Note by providing written notice thereof to
the Holder (a “Mandatory Change of Control Offer”), setting forth the proposed
date of the Change of Control and the Redemption Date (which shall be the date
upon which the Change of Control is consummated) (the “Change of Control Payment
Date”), agreeing to redeem this Note at a redemption price equal to 100% of the
outstanding principal amount of this Note plus any accrued but unpaid interest
thereon to the date of redemption; provided that such Mandatory Change of
Control Offer may be conditioned upon the effectiveness of such Change of
Control, in which such case, if such condition is not satisfied, such Mandatory
Change of Control Offer may be revoked by the Issuer by written notice to the
Holder by 9:00 a.m. (New York time) on the Business Day set forth in such
specified prepayment notice. On the Change of Control Payment Date, the Issuer
shall accept for payment this Note properly tendered at least three (3) Business
Days prior to the Change of Control Payment Date.

 

5

 

 

3.4     Redemption Procedures.

 

(a)     A notice of redemption delivered pursuant to Section 3.2 (the
“Redemption Notice”) or Mandatory Change of Control Offer, if mailed in the
manner herein provided, shall be conclusively presumed to have been duly given,
whether or not the Holder receives such notice.

 

(b)     The Issuer may not redeem this Note pursuant to Section 3.2 on any date
if the principal amount of this Note has been accelerated in accordance with the
terms of this Note and such acceleration has not been rescinded, on or prior to
the Redemption Date (except in the case of an acceleration resulting from an
Event of Default by the Issuer in the payment of the redemption price with
respect to such Note).

 

(c)     In the event of any redemption of this Note in accordance with this
Section 3.4, the Issuer shall not be required to issue, register the transfer of
or exchange this Note during the fifteen (15) calendar day period prior to the
date on which the Redemption Notice is deemed to have been given to the Holder
of this Note.

 

4.Interest.

 

4.1     Interest. Except as otherwise provided herein, this Note shall bear
interest at the Applicable Rate from the date hereof until the Maturity Date.

 

4.2     Interest Payment Dates. Interest shall be payable in cash monthly in
arrears to the Person who is the registered Holder of this Note at close of
business on Record Date immediately preceding the applicable Interest Payment
Date.

 

4.3     Default Interest. During the continuance of an Event of Default, the
Issuer shall pay to the Holder interest at the Default Rate on the outstanding
principal amount of this Note and on any other amount payable by the Issuer
hereunder (including accrued but unpaid interest to the extent permitted under
applicable Law). Interest payable at the Default Rate shall be payable upon
demand and in cash.

 

4.4     Computation of Interest. All computations of interest shall be made on
the basis of a year of 365 days (or 366 days in the case of a leap year), and
the actual number of days elapsed (including the first day but excluding the
last day).

 

4.5     Interest Rate Limitation. If at any time and for any reason whatsoever,
the interest rate payable on this Note shall exceed the maximum rate of interest
permitted to be charged under applicable Law, such interest rate shall be
reduced automatically to the maximum rate of interest permitted to be charged
under applicable Law and that portion of each sum paid attributable to that
portion of such interest rate that exceeds the maximum rate of interest
permitted by applicable Law shall be deemed a voluntary prepayment of principal.

 

6

 

 

5.Note Register; Payment Mechanics.

 

5.1     Note Register.

 

(a)     The Issuer shall cause to be kept at its principal office a register for
the registration and transfer of this Note (the “Note Register”). The name and
address of the Holder of this Note, any transfer of this Note, and the name and
address of the transferee of this Note shall be registered in the Note Register.

 

(b)     The Person in whose name this Note shall be registered shall be deemed
and treated as the owner and holder thereof for all purposes of this Note, and
the Issuer shall not be affected by any notice to the contrary, until due
presentment of such Note for registration of transfer so provided in this
Section 5.1. Payment of or on account of the principal, and interest on this
Note shall be made to or upon the written order of such registered holder.

 

(c)     When this Note is presented to the Issuer with a request to register the
transfer of this Note, the Issuer shall register the transfer as requested if
requirements set for under Section 5.6 herein, are met.

 

(d)     The Person in whose name this Note is registered on the Note Register at
the close of business on any Record Date with respect to any Interest Payment
Date shall be entitled to receive the interest payable on such Interest Payment
Date. Interest shall be payable at the office or agency of the Issuer maintained
by the Issuer for such purposes. This Note will be payable both as to principal
and interest by Federal funds wire transfer of lawful money of the United States
to the Holder’s account in any bank in the United States as may be designated
and specified in writing by the Holder at least two Business Days prior thereto.

 

5.2     Delivery Expenses. If the Holder surrenders this Note to the Issuer for
any reason, the Issuer agrees to pay the cost of delivering to the Holder’s home
office or to the office of the Holder’s designee from the Issuer, the Note
issued in substitution, replacement or exchange for, the surrendered Note.

 

5.3     Direct Payment.

 

(a)     The Issuer will pay or cause to be paid all amounts payable with respect
to this Note (without any presentment of this Note and without any notation of
such payment being made thereon) by crediting (before 1:00 p.m., New York time),
by intra-bank or Federal funds bank wire transfer in same day funds in U.S.
Dollars to the Holder’s account in any bank in the United States as may be
designated and specified in writing by the Holder at least two Business Days
prior thereto.

 

7

 

 

(b)     Notwithstanding anything to the contrary contained in this Note, if any
principal amount payable with respect to this Note is payable, at maturity, upon
redemption, or otherwise, on a day which is not a Business Day, then the Issuer
shall pay such amount on the next succeeding Business Day, and interest shall
accrue on such amount until the date on which such amount is paid and payment of
such accrued interest shall be made concurrently with the payment of such
amount; provided that the Issuer may elect to pay in full (but not in part) any
such amount on the last Business Day prior to the date such payment otherwise
would be due, and no such additional interest shall accrue on such amount.
Notwithstanding anything to the contrary contained in this Note, if any interest
payable with respect to this Note is payable on a day which is not a Business
Day, then the Issuer may elect to pay in full (but not in part) any such
interest on the last Business Day prior to the date such payment otherwise would
be due, and such diminution in time shall be included in the computation of the
interest payment.

 

5.4     Lost, etc. Notes. If a mutilated Note is surrendered to the Issuer or if
the Holder of this Note claims and submits an affidavit or other evidence,
reasonably satisfactory to the Issuer to the effect that this Note has been
lost, destroyed or wrongfully taken, the Issuer shall issue a replacement Note
if the customary requirements relating to replacement securities are reasonably
satisfied. If required by the Issuer, the Holder must provide an indemnity bond,
or other form of indemnity, sufficient in the reasonable judgment of the Issuer
to protect the Issuer from any loss which it may suffer if a Note is replaced.
The affidavit of the Holder at the time of loss, setting forth the fact of loss,
theft or destruction and of its ownership of this Note at the time of such loss,
theft or destruction shall be accepted as satisfactory evidence thereof, and no
further indemnity shall be required as a condition to the execution and delivery
of a new Note other than the unsecured written agreement of the Holder
reasonably satisfactory to the Issuer to indemnify the Issuer or, at the option
of the Issuer, an indemnity bond in the amount of the Note remaining
outstanding. Every replacement Note is an obligation of the Issuer.

 

5.5     Other Covenants. The Issuer further covenants and agrees not to, and to
ensure that no affiliate (as defined in Rule 501(b) of the Securities Act) of
the Issuer will, sell, offer for sale or solicit offers to buy or otherwise
negotiate in respect of any security (as defined in the Securities Act) that
would be integrated with the issuance of this Note in a manner that would
require the registration under the Securities Act of the issuance of this Note.

 

8

 

 

5.6     Transfer Restrictions. No transfer or sale (including, without
limitation, by pledge or hypothecation) of this Note by the Holder which is
otherwise permitted hereunder shall be effective unless such transfer or sale is
made (i) pursuant to an effective registration statement under the Securities
Act and a valid qualification under applicable state securities or “blue sky”
laws or (ii) without such registration or qualification as a result of the
availability of an exemption therefrom, and if reasonably requested by the
Issuer, counsel for such transferee (who may be in-house) shall have furnished
the Issuer with an opinion, reasonably satisfactory in form and substance to the
Issuer, to the effect that no such registration is required because of the
availability of an exemption from the registration requirements of the
Securities Act; provided, however, that with respect to transfers by the Holder
to any of its Affiliates, no such opinion shall be required. For the avoidance
of doubt, no consent of the Issuer shall be required in connection with the
transfer or sale made in compliance with this Section 5.6 and Section 10.2.

 

5.7     Replacement Notes. All Notes issued by the Issuer shall be in form and
substance identical to this Note other than the principal amount and the Holder
thereof. Any Note issued by the Issuer in connection with redemptions of this
Note as permitted hereunder will be in the principal amount of One Thousand
Dollars ($1,000) (except in the case of any redemption following which the
aggregate principal amount remaining is less than $1,000) or integral multiplies
of One Thousand Dollars ($1,000) or excess thereof.

 

6.     Affirmative Covenants. So long as any principal of, or any other amount
under, this Note remains unpaid and outstanding, the Issuer covenants to the
Holder of this Note as follows:

 

(a)     Do or cause to be done all things necessary to preserve and keep in full
force and effect its corporate existence; and

 

(b)     Provide prompt notice of the occurrence of, after the Issuer becomes
aware of any such event, any Default or Event of Default hereunder.

 

7.     Events of Default. The occurrence and continuance of any of the following
shall constitute an “Event of Default” hereunder:

 

(a)     default in any payment of interest on this Note or any other amount
(other than principal) payable hereunder when and as the same shall become due
and payable, and the default continues for a period of five (5) days;

 

(b)     default in the payment of principal of this Note when and as the same
shall become due and payable, upon any required redemption, upon declaration of
acceleration or otherwise;

 

(c)     failure by the Issuer to issue a Mandatory Change of Control Offer in
accordance with Section 3.3, and such failure is not cured within five (5) days
after the due date for such notice;

 

(d)     any representation or warranty made in this Note shall prove to have
been untrue in any material respect when so made and which breach materially
adversely affects the ability of the Issuer to perform its obligations under
this Note;

 

9

 

 

(e)     failure by the Issuer to comply with any of its other covenants or
agreements contained in this Note and such failure shall continue for thirty
(30) days after receipt by the Issuer of written notice thereof from the Holder;

 

(f)     default by the Issuer with respect to any mortgage, agreement or other
instrument under which there may be outstanding, or by which there may be
secured or evidenced, any indebtedness for money borrowed in excess of Twenty
Eight Million Seven Hundred and Fifty Thousand Dollars ($28,750,000) (or its
foreign currency equivalent) in the aggregate of the Issuer whether such
indebtedness now exists or shall hereafter be created (i) resulting in such
indebtedness becoming or being declared due and payable or (ii) constituting a
failure to pay the principal or interest of any such debt when due and payable
at its stated maturity, upon required repurchase, upon declaration of
acceleration or otherwise;

 

(g)     a final judgment for payment of Twenty Eight Million Seven Hundred and
Fifty Thousand Dollars ($28,750,000) (or its foreign currency equivalent) or
more (excluding any amounts covered by insurance) rendered against the Issuer,
which judgment is not discharged or stayed within sixty (60) days after (i) the
date on which the right to appeal thereof has expired if no such appeal has
commenced or (ii) the date on which all rights to appeal have extinguished;

 

(h)     the Issuer shall commence a voluntary case or other proceeding seeking
liquidation, reorganization or other relief with respect to the Issuer or its
debts under bankruptcy, insolvency or other similar Law now or hereafter in
effect or seeking the appointment of trustee, receiver, liquidator, custodian or
other similar official of the Issuer or any substantial part of its property, or
shall consent to any such relief or to the appointment of or taking possession
by any such official in an involuntary case or other proceeding commenced
against it, or shall make a general assignment for the benefit of creditors, or
shall fail generally to pay its debts as they become due; or

 

(i)     an involuntary case or other proceeding shall be commenced against the
Issuer seeking liquidation, reorganization or other relief with respect to the
Issuer or debts under any bankruptcy, insolvency or other similar Law now or
hereafter in effect or seeking the appointment of trustee, receiver, liquidator,
custodian or other similar official of the Issuer or any substantial part of its
property, and such involuntary care or other proceeding shall remain undismissed
and unstayed for a period of ninety (90) consecutive days.

 

8.Remedies.

 

8.1     Acceleration of Note. If an Event of Default (other than an Event of
Default specified in clause (h) or (i) of Section 7) occurs and is continuing,
the Holder, by notice to the Issuer, may declare the unpaid principal of and any
accrued interest on this Note to be due and payable, and immediately upon such
declaration, the principal and interest shall be due and payable. If an Event of
Default specified in clause (h) or (i) of Section 7 occurs, such an amount shall
ipso facto become and be immediately due and payable without any declaration or
other act on the part of the Holder.

 

10

 

 

8.2     Other Remedies.

 

(a)     If an Event of Default occurs and is continuing, the Holder may pursue
any rights and remedies available under this Note and applicable law to collect
the payment of principal or interest on this Note or to enforce the performance
of any provision of this Note.

 

(b)     A delay or omission by the Holder in exercising any right or remedy
accruing upon an Event of Default shall not impair the right or remedy or
constitute a waiver of or acquiescence in the Event of Default. All remedies are
cumulative to the extent permitted by law.

 

9.     Taxes; Tax Assurances.

 

(a)     The Issuer shall make all payments, whether on account of principal,
interest or otherwise, free of and without deduction or withholding for any
present or future taxes, duties or other charges (“Taxes”), unless otherwise
required by Law.

 

(b)     Each of the Issuer and the Holder acknowledges that it is intended that
this Note shall not be readily tradable on an “established securities market”
and each of the Holder and the Issuer agrees that he or it will not take any
action that would result in this Note being traded on an established securities
market. Any transfer of this Note on an established securities market shall be
null and void. As used herein, “established securities market” means (i) a
national securities exchange which is registered under Section 6 of the Exchange
Act (15 U.S.C. 78f), (ii) an exchange which is exempted from registration under
Section 5 of the Exchange Act (15 U.S.C. 78e) because of its limited volume of
transactions, and (iii) any over-the-counter market (within the meaning of
Treasury Regulations Section 1.453-3(d)(4)).

 

10.     Miscellaneous.

 

10.1     Notices. 

 

(a)     All notices, requests or other communications required or permitted to
be delivered hereunder shall be delivered in writing:

 

(i)     If to the Issuer:

 

RCS Capital Corporation

405 Park Ave, 14th floor

New York, NY 10022

Attention: James A. Tanaka, General Counsel

Facsimile: 646-861-7743

 

11

 

 

With copy (which shall not constitute notice) to:

 

Winston & Strawn LLP

200 Park Avenue

New York, NY 10166

Attn: James P. Smith III, Esq.

Telephone: 212-294-4633

Facsimile: 212-294-4700

 

If to the Holder which acquired this Note from the Issuer on the Issue Date at
the address or facsimile number set forth on Exhibit A hereto or, in the case of
another Holder, at the address or facsimile number provided by such Holder to
the Issuer.

 

With copies (which shall not constitute notice) to:

 

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, NY 10153

Attn: Michael J. Aiello, Esq. and Matthew J. Gilroy, Esq.

Telephone: 212-310-8552

Facsimile: 212-310-8007

 

(b)     Notices if (i) mailed by certified or registered mail or sent by hand or
overnight courier service shall be deemed to have been given when received, (ii)
sent by facsimile during the recipient’s normal business hours shall be deemed
to have been given when sent (and if sent after normal business hours shall be
deemed to have been given at the opening of the recipient’s business on the next
Business Day) and (iii) sent by e-mail shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgment).

 

10.2     Successors and Assigns. This Note shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties.  The
Holder may assign this Note in whole (but not in part); provided, that the
Initial Holder (but not any other Holder) shall (x) provide the Issuer prior
notice before marketing the Note to any proposed assignee and (y) provide the
Issuer prior written notice at least ten (10) Business Days prior to any
proposed assignment to a proposed assignee; provided, further, that, if, the
Initial Holder has not, within five (5) Business Days from the date of the
written notice required by clause (y), received from the Issuer a notice of
redemption of the whole principal amount of the Note in accordance with Section
3.2, the Initial Holder can consummate such assignment at any time. The Issuer’s
rights or obligations hereunder or any interest herein may not be assigned or
delegated by the Issuer to any Person without the prior written consent of the
Holder (and any attempted assignment or transfer by the Issuer without such
consent shall be null and void).

 

12

 

 

10.3     GOVERNING LAW; SUBMISSION TO JURISDICTION. ThIS Note shall be governed
by and constructed in accordance with the internal laws of the state of New York
including, without limitation, Sections 5-1401 and 5-1402 of the New York
General Obligations Law and Rule 327(b) of the New York Civil Practice Laws and
Rules. The Issuer and the Holder hereby irrevocably submit to the EXCLUSIVE
jurisdiction of any New York State Court sitting in the borough of Manhattan in
the city of New York or any Federal Court Sitting in the borough of Manhattan in
the City of New York in respect of any suit, action or proceeding arising out of
or relating to thIS Note, and irrevocably accept for itself and in respect of
its property, generally and unconditionally, jurisdiction of the aforesaid
courts. The Issuer and the Holder irrevocably waive, to the fullest extent they
may effectively do so under applicable law, any objection which they may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
brought in any such court and any such claim that any such suit, action or
proceeding brought in any such court has been brought in any inconvenient forum.
Nothing herein shall affect the right of any holder of a note to serve process
in any other manner permitted by law or to commence legal proceedings or
otherwise proceed against the Issuer in any other jurisdiction.

 

10.4     Waiver of Jury Trial. EACH OF The Issuer and THE Holder waives, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS NOTE.

 

10.5     Independence of Covenants. All covenants hereunder shall be given in
any jurisdiction independent effect so that if a particular action or condition
is not permitted by any of such covenants, the fact that it would be permitted
by an exception to, or be otherwise within the limitations of, another covenant
shall not avoid the occurrence of a Default or an Event of Default if such
action is taken or condition exists.

 

13

 

 

10.6     Note Solely A Corporate Obligation. No recourse for the payment of the
principal of or accrued and unpaid interest on this Note, nor for any claim
based thereon or otherwise in respect thereof, and no recourse under or upon any
obligation, covenant or agreement of the Issuer under this Note shall be had
against any stockholder, employee, agent, officer, member of the Board of
Directors or subsidiary, as such, past, present or future, of the Issuer or of
any successor corporation, either directly or through the Issuer or any
successor corporation whether by virtue of any constitution, statue or rule of
law, or by the enforcement of any assessment or penalty or otherwise; it being
expressly understood that all such liability is hereby expressly waived and
released as a condition of, and as a consideration for, the issue of this Note.

 

10.7     Revival and Reinstatement of Obligations. If the Holder repays,
refunds, restores, or returns in whole or in part, any payment or property
previously paid or transferred to the Holder in full or partial satisfaction of
any obligation evidenced by this Note, because the payment, transfer, or the
incurrence of the obligation so satisfied is asserted or declared to be void,
voidable, or otherwise recoverable under any Law relating to creditors’ rights,
including provisions of the Bankruptcy Code relating to fraudulent transfers,
preferences, or other voidable or recoverable obligations or transfers (each, a
“Voidable Transfer”), or because the Holder elects to do so on the reasonable
advice of its counsel in connection with a claim that the payment, transfer, or
incurrence is or may be a Voidable Transfer, then, as to any such Voidable
Transfer, or the amount thereof that the Holder elects to repay, restore, or
return (including pursuant to a settlement of any claim in respect thereof), and
as to all reasonable costs, expenses, and attorneys’ fees of the Holder related
thereto, the liability of the Issuer with respect to the amount or property
paid, refunded, restored, or returned will automatically and immediately be
revived, reinstated, and restored and will exist.

 

10.8     Waiver of Notice. The Issuer hereby waives demand for payment,
presentment for payment, protest, notice of payment, notice of dishonor, notice
of nonpayment, notice of acceleration of maturity and diligence in taking any
action to collect sums owing hereunder.

 

10.9     Amendments and Waivers.

 

(a)     Written Agreement. Neither this Note nor any provision hereof, may be
amended, waived or modified except pursuant to an agreement in writing entered
into between the Issuer and the Holder.

 

(b)     Notation on or Exchange of Notes. If an amendment or waiver changes the
terms of this Note, the Issuer may require the Holder to deliver this Note to
the Issuer so that it may place an appropriate notation on this Note about the
changed terms and return it to the Holder.

 

10.10    Headings. The headings of the various Sections and subsections herein
are for reference only and shall not define, modify, expand or limit any of the
terms or provisions hereof.

 

14

 

 

10.11      No Waiver; Cumulative Remedies. No failure to exercise and no delay
in exercising on the part of the Holder, of any right, remedy, power or
privilege hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by Law.

 

10.12      Electronic Execution. The words “execution”, “signed”, “signature”,
and words of similar import in this Note shall be deemed to include electronic
or digital signatures or the keeping of records in electronic form, each of
which shall be of the same effect, validity and enforceability as manually
executed signatures or a paper-based recordkeeping system, as the case may be,
to the extent and as provided for under applicable Law, including the Electronic
Signatures in Global and National Commerce Act of 2000 (15 USC § 7001 et seq.),
the Electronic Signatures and Records Act of 1999 (N.Y. State Tech. Law §§
301-309), or any other similar state Laws based on the Uniform Electronic
Transactions Act.

 

10.13      Severability. If any term or provision of this Note is invalid,
illegal or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Note or
invalidate or render unenforceable such term or provision in any other
jurisdiction.

 

10.14      Expenses. The Issuer agrees to pay all reasonable out-of-pocket
expenses incurred by the Holder in connection with the administration of this
Note or in connection with any amendments, modifications or waivers of the
provisions hereof or thereof or incurred by the Holder in connection with the
enforcement or protection of its rights under this Note, including in connection
with any refinancing or restructuring of the credit arrangements provided under
this Note in the nature of a “work-out” or pursuant to any insolvency or
bankruptcy proceedings the reasonable fees, charges and disbursements of one New
York counsel (and counsel in each other relevant local jurisdiction) for the
Holder. The agreements in this Section 10.14 shall survive repayment of all of
the indebtedness evidenced by this Note. All amounts due under this
Section 10.14 shall be paid promptly following receipt by the Issuer of an
invoice relating thereto setting forth such expenses in reasonable detail

 

10.15.     Effectiveness of Note. This Note shall become effective at and as of
the date hereof.

 

10.16.     No Set-off, etc. The Issuer hereby waives, for the benefit of the
Holder, any rights to set-offs, recoupments and counterclaims.

 

15

 

 

11.      Representations and Warranties. The Issuer hereby represents and
warrants as of the date hereof as follows:

 

(a)     Organization and Qualification. The Issuer is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization;

 

(b)     Power and Authority. The Issuer is duly authorized to execute, deliver
and perform its obligations under this Note. The execution, delivery and
performance of this Note have been duly authorized by all necessary action, and
do not (i) require any consent or approval of any equity holders of the Issuer,
other than those already obtained; (ii) contravene the organizational documents
of the Issuer; or (iii) violate or cause a default under any material applicable
Law;

 

(c)     Enforceability. This Note is a legal, valid and binding obligation of
the Issuer, enforceable in accordance with its terms, except as enforceability
may be limited by bankruptcy, insolvency or similar laws affecting the
enforcement of creditors' rights generally;

 

(d)     Solvency. The Issuer is Solvent;

 

(e)     No Defaults. No event or circumstance has occurred or exists with
respect to the Issuer that constitutes an Event of Default under Sections 7(f)
through 7(i) hereof; and

 

(f)     Not a Regulated Entity. The Issuer is not an "investment company" or a
"person directly or indirectly controlled by or acting on behalf of an
investment company" within the meaning of the Investment Company Act of 1940.

 

[SIGNATURE PAGE FOLLOWS]

 

16

 

 

IN WITNESS WHEREOF, the Issuer has caused this Note to be duly executed.

 

  RCS CAPITAL CORPORATION         By:       Name:  Edward M. Weil, Jr.    
Title:    Chief Executive Officer

 



[Signature Page to Unsecured Promissory Note]

 

 

 

 

Exhibit A

 

Address and Facsimile Number for Notice:

 

ARC Properties Operating Partnership, L.P.

405 Park Ave, 15th floor

New York, NY 10022

Attention: Richard A. Silfen, General Counsel

Facsimile: (480) 449-7029

 

1

